Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (US 5,339103).
Regarding claims 1-8 and 10-21, Schmidt teaches a system and method for teaching a robotic system including handheld navigation device (teach pendant 94), a laser and camera sensor system, wherein a distance to a work surface is maintained during a teaching operation (see at least abstract, column 1, line 61-67, column 2, all, claims 2-3).
Regarding claim 1:
Schmidt discloses a robotic navigation system configured to move a robotic arm of a robot relative to a surface, the robotic navigation system comprising: 
a sensor associated with the robotic arm, the sensor configured to determine a status parameter of the robotic arm relative to the surface and provide sensor signals indicative of the status parameter (see at least column 4, lines 6-22); 
a handheld navigation unit (teach pendant 94) moveable with respect to one or more of a plurality of axes to indicate a commanded movement for the robot, the handheld navigation unit configured to provide movement signals based on the commanded movement for the robot (see at least column 4, lines 40-67); and 
a controller configured to provide control signals for the robot based on the movement signals provided by the handheld navigation unit and the sensor signals provided by the sensor, the control signals configured to move the robot (see at least abstract, column 1, line 61-67, column 2, all, claims 2-3).

Regarding claims 2-3:
Schmidt further teaches wherein the sensor comprises at least one of a laser and a camera mounted on the robot arm (see at least column 4, lines 6-22, Figs. 1-3).
Regarding claim 4:
Schmidt further teaches wherein the camera is configured to receive reflected light from the laser (see at least column 3, line 55-67).
 
Regarding claims 5-6:
Schmidt further teaches wherein the controller is configured to determine a shape of the surface based on the received reflected light from the laser, the control signals configured to move the robotic arm along a path that is a predetermined distance from an identified portion of the surface (maintaining a fixed distance from the surface based on the laser sensor output see at least claims 2 and 7).
Regarding claims 15, 17, and 18, Schmidt teaches a robotic system as above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2015/0283644), and further in view of Gerio et al. (US 2010/0145520).

Regarding claim 1, Kawai teaches a robotic navigation system configured to move a robotic arm of a robot relative to a surface, the robotic navigation system comprising:
a sensor associated with the robotic arm (distance measuring means 50, see at least abstract, [0032]), the sensor configured to determine a status parameter of the robotic arm relative to the surface and provide sensor signals indicative of the status parameter (determining distance to surface);
a navigation unit (target position and revolving angle setting unit, 71, may be a programming pendant, see at least [0082]) to indicate a commanded movement for the robot (the Examiner notes that the instant claim language "to indicate" does not positively recite a causal relationship between the movability of the navigation unit and the commanded movement), the handheld navigation unit configured to provide movement signals based on the commanded movement for the robot (unit 71 sets target position and teaches robot motion, see at least Fig. 10, [0049], [0082]); and
a controller (robot control unit 44) configured to provide control signals for the robot based on the movement signals provided by the handheld navigation unit and the sensor signals provided by the sensor, the control signals configured to move the robot (see at least Fig. 10, [0068-0071]).
Kawai does not explicitly teach the programming pendant being handheld and/or movable.
Gerio teaches a system and method of controlling a robotic device including a handheld navigation unit movable with respect to one or more axes (teach pendant 20, see at least Fig. 1, and/or movement control means 30 in the form of a joystick, see at least [0035]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic control system as taught by Kawai with the teach pendant and/or joystick as taught by Gerio in order to provide a conventional means for teaching/controlling the end effector of a robot to follow a desired path.

Regarding claims 2-3, Kawai further teaches wherein the sensor comprises at least one of a laser and a camera mounted on the robot arm (see at least Figs 11-12, [0063-0064]).

Regarding claim 4, Kawai further teaches wherein a light sensor is configured to receive reflected light from the laser (light receiving lens, light positioning device see at least [0034]).
Kawai does not explicitly teach the sensor being a camera.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any known light sensor to detect the received light. Alternately, or in addition, broadly interpreted, the light sensing system is at least a simple camera and therefore meets the claim limitation.
Regarding claims 5-6, Kawai further teaches wherein the controller is configured to determine a shape of the surface based on the received reflected light from the laser, the control signals configured to move the robotic arm along a path that is a predetermined distance from an identified portion of the surface (maintaining a fixed distance from the surface based on the laser sensor output see at least [0089-0097]).

Regarding claim 7, Kawai further teaches wherein the identified portion of the surface is an edge of the surface (see at least abstract, [0050]).

Regarding claim 8, Kawai teaches the limitations of claim 2 above. Kawai further teaches wherein the sensor comprises a force sensor (Alternately, Kawai teaches a pressure determining unit, 72, measuring a force on the surface, and controlling the robot based on the sensed pressure/force).

Regarding claims 10-11, Kawai further teaches wherein the control signals are configured to move the robot along a path relative to the surface (welding line, see at least Fig. 1, [0054]), the path defined at least in part by the commanded movement and restrictions on the commanded movement that maintain the status parameter within a target range (TP program including distance target value and tolerances, see at least [0049-0052]).

Regarding claim 12, Kawai teaches the limitations of claim 2 above. Kawai further teaches wherein the status parameter is a force upon the surface (Alternately, Kawai teaches a pressure determining unit, 72, measuring a force on the surface, and controlling the robot based on the sensed pressure/force).

Regarding claim 13, Kawai further teaches wherein the status parameter is a distance from an edge of the surface (see at least abstract, [0050]).

Regarding claim 14, Kawai further teaches wherein the controller is configured to store robot coordinates separate from the robot (robot control device 70, including storage for robot programs, see at least [0080]).

Regarding claim 15, 17, and 18 Kawai teaches a robotic system comprising:
a robot including a moveable member (articulated robot 20, see at least Fig. 1);
a sensor configured to detect a parameter of the moveable member and provide a sensor signal (distance measuring means 50, see at least abstract, [0032]);
a navigation unit (target position and revolving angle setting unit, 71, may be a programming pendant, see at least [0082]) to indicate a commanded movement for the robot (the Examiner notes that the instant claim language "to indicate" does not positively recite a causal relationship between the movability of the navigation unit and the commanded movement), the handheld navigation unit configured to provide movement signals based on the commanded movement for the robot (unit 71 sets target position and teaches robot motion, see at least Fig. 10, [0049], [0082])
a controller (robot control unit 44) configured to provide control signals for the robot based on the movement signals provided by the handheld navigation unit and the sensor signals provided by the sensor, the control signals configured to move the robot (see at least Fig. 10, [0068-0071]).
Kawai does not explicitly teach the programming pendant being handheld and/or movable.
Gerio teaches a system and method of controlling a robotic device including a handheld navigation unit movable with respect to one or more axes (teach pendant 20, see at least Fig. 1, and/or movement control means 30 in the form of a joystick, see at least [0035]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic control system as taught by Kawai with the teach pendant and/or joystick as taught by Gerio in order to provide a conventional means for teaching/controlling the end effector of a robot to follow a desired path.

Regarding claim 16, Kawai further teaches wherein an orientation of the moveable member is defined by orientation coordinates (teaching points defined by coordinates, including x, y, z, and angular coordinates, see at least [0029], [0043]), wherein the controller is configured to store the orientation coordinates of the moveable member, and wherein the control signals are configured to move the robot such that the orientation coordinates of the moveable member change (teaching point instructions followed by robot as position instructions, see at least [0082-0083]).

Regarding claim 19, Kawai further teaches wherein the control signals are configured to move the robot along a path relative to the surface (welding line, see at least Fig. 1, [0054]), the path defined at least in part by the commanded movement and restrictions on the commanded movement that maintain the status parameter within a target range (TP program including distance target value and tolerances, see at least [0049-0052]).

Regarding claim 20, Kawai teaches a method of controlling a robot comprising:
receiving movement signals from a handheld navigation unit (target position and revolving angle setting unit, 71, may be a programming pendant, see at least [0082]), the movement signals providing an instructed path of movement indicative of a desired path of movement for the robot (unit 71 sets target position and teaches robot motion, see at least Fig. 10, [0049], [0082]);
assigning coordinates along the desired path of movement based on the received movement signals from the handheld navigation unit (teaching points defined by coordinates, see at least [0029]);
moving the robot to the assigned coordinates along the desired path of movement (teaching point instructions followed by robot as position instructions, see at least [0082-0083]);
receiving sensor signals from a sensor coupled to the robot as the robot is moved along the desired path of movement, the sensor signals providing a status parameter of the robot (distance measuring means 50, see at least abstract, [0032]);
reassigning new coordinates along the desired path of movement if the status parameter of the robot is outside of a target range (correcting error based on sensor measurements, see at least [0089-0094]); and
moving the robot to the reassigned new coordinates along the desired path of movement (see at least [0094-0097]).
Kawai does not explicitly teach the programming pendant being handheld.
Gerio teaches a system and method of controlling a robotic device including a handheld navigation unit movable with respect to one or more axes (teach pendant 20, see at least Fig. 1, and/or movement control means 30 in the form of a joystick, see at least [0035]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic control system as taught by Kawai with the teach pendant and/or joystick as taught by Gerio in order to provide a conventional means for teaching/controlling the end effector of a robot to follow a desired path.

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai as applied to claim 1 above, and further in view of Shields (US 5,790,401) or alternately further in view of Lee et al. (US 2015/0352718), alternately in view of Official Notice.

Regarding claim 9, Kawai teaches the limitations as in claim 1 above. Kawai does not explicitly teach a mounting feature. However, the Examiner notes that broadly interpreted, the claim merely requires some feature of the handheld unit being configured to mount to some mount near or on the robot. The Examiner takes Official Notice that multiple means for mounting handheld devices were exceedingly well-known at the time of the invention whether in the form of a cradle and/or charging dock (as taught by Lee), a hook, nail, or other fastener on a wall or other surface, or simply surface of the device being flat, configured to be laid down on a table or other surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching pendant as taught by Kawai and Gerio with a mounting means as taught by Lee in order to provide for a charging or other type of dock for the pendant in order to store the pendant, keep it safe, out of the way, fully charged and not to misplace it.
Alternately, or in addition Shields teaches a robotic control system and method including a teach pendant and joystick removably mounted to the robotic arm (see at least abstract, column 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching pendant as taught by Kawai and Gerio with a means for attaching the joystick controller as taught by Gerio to the robot arm as taught by Shields in order to control the robot in an intuitive manner wherein the motion of the robot directly correlates with the motion of the joystick in the same coordinate system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Oe et al. further appears to anticipate most or all claim limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RYAN J. RINK
Examiner
Art Unit 3664


/Ryan Rink/           Primary Examiner, Art Unit 3664